department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated march 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you have not provided any information as requested and as required by sec_1_6033-2 you stated that you have been inactive since 20xx and that you have ceased any activities are not operating exclusively for exempt purposes as such you sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition in one of these three courts must be filed before the 91st day after the date that this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the untied states tax_court at the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations n los angeles street ms los angeles ca department of the treasury taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date legend org organization name xx date address address org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code a is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any letter rev catalog number 34809f proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a name of taxpayer explanation of items department of the treasury internal_revenue_service schedule no or exhibit year period ended december 20xx org legend org - organization name state - state xx - date address - address city - city treasurer - treasurer phone - phone issue should org org federal tax exempt status under sec_501 of the internal_revenue_code be revoked for failure to provide information to the internal_revenue_service to demonstrate that it is operating in accordance with its exempt purposes facts org was incorporated as a state nonprofit public benefit corporation in july 19xx in or around 19xx org applied for federal tax exempt status under sec_501 of the internal_revenue_code in date org was recognized as an organization exempt from federal_income_tax under sec_501 of the internal_revenue_code and was described in sec_501 of the code the 20xx tax_return reports that the organization's primary purpose is to provide housing and treatment for troubled youths according to the information posted on the state secretary of state website the corporation is active org’s place of business is shown as address city state treasurer treasurer resides in city state the location of the other officers and directors is unknown its org employs a calendar_year org has a form_990 return of organization exempt from income_tax filing requirement however org has not filed a form_990 since the tax_year ending november 20xx org also has a form_941 employer's quarterly tax_return filing requirement yet org has not filed a form_941 since the quarter ending on december 20xx the certification of election to wind up and dissolve and certificate of dissolution have not been filed with the state secretary of state the final form_990 to terminate the organization and a written_statement of the dissolution of assets has not been filed with the internal_revenue_service the attorney_general of the state of state shows the charity organization registration status is current the date of last renewal was december 20xx the service mailed org notification of the examination in a letter dated february 20xx to the address shown on the 20xx form_990 which is address city state the letter explained the purpose of the examination and requested information needed for the examination on february 20xx the us postal service returned the letter as undeliverable form 886-a rev department of the treasury - internal_revenue_service page -1- form a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org on may 20xx the service mailed the notification of examination letter a second time the letter was mailed to the officer's address as shown on the 20xx form_990 which is address city state on june 20xx the agent attempted to call org at phone number phone this phone number was a non-working number on june 20xx the service mailed the notification of examination letter a third time the letter was mailed to address city state a copy of the letter was also sent to the bloomington address pincite8 ash street by certified mail on june 20xx the us postmaster delivered a postal tracer that showed that org had left the post office box and left no forwarding address on june 20xx the us postmaster delivered a postal tracer that showed that org left the bloomington address and did not provide a forwarding address were returned by the us post office as undeliverable on june 20xx both letters that were sent by certified mail on june 20xx the service located phone numbers for treasurer the treasurer of the organization the agent called phone number phone and phone and spoke with treasurer treasurer informed the agent that he had not received the letters and that the organization was closed in 20xx and no longer in operations he stated that org closed because it was losing money all cash was used for expenses the other assets consisted of an automobile furniture and machinery the assets were sold to pay debts however the proceeds were little because the assets were destroyed by the youth and had little to no value the assets that were salvageable were donated to charity however most assets were destroyed by the youth and could not be donated org ended in debt the accounts_receivable could not be collected the treasurer stated he planned to file a final return and agreed to do so on july 20xx the agent left a voice mail that requested final return be filed with the agent and stated that an information_document_request would be mailed to request it the service mailed an information_document_request idr dated july 20xx by certified mail to treasurer's address at address city state the information_document_request requested the final return and a penalty relief statement if applicable the us post office returned the certified mail as undeliverable on august 20xx because attempts to contact the recipient did not receive a response on august 20xx the agent spoke with treasurer by telephone and confirmed the address that the certified mail was sent to as correct treasurer explained that he has been away from the address the certified mail was sent to additionally he had a corrupted computer data file and was attempting to reconstruct information to prepare a final return the treasurer expected to submit the final return in two weeks form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form a name of taxpayer schedule no or exhibit year period ended december 20xx explanation of items org on august 20xx the service resent the information_document_request for the final return and penalty relief statement by us mail with a due_date of august 20xx it was not returned by the post office the final return was not provided on september 20xx the service sent a revocation notice letter to the organization with a copy of the examination notice letter and information_document_request both dated february 20xx by certified mail these items were mailed to the treasurer treasurer’s address at address city state a response was requested by september 20xx on september 20xx the service received a signed certified mail return receipt us post office form_3811 the certified mail receipt showed the treasurer's signature for the revocation notice letter on september 20xx neither a response nor a final return was received by september 20xx in the revocation notice letter dated september 20xx the agent advised org that sec_1_6033-2 of the regulation and revrul_59_95 1959_1_cb_627 requires every organization which is exempt from tax to submit additional information upon request by the internal_revenue_service failure to comply with such request could result in org’s federal tax-exempt status being revoked because org has not established that it was observing the conditions required for the continuation of exempt status information or contact the agent to resolve the issue to date org has failed to provide the agent with the requested information knowing that such failure could result in loss of federal tax-exempt status in order to avoid such adverse action org must provide the requested the agent has made adequate attempts to contact org and its treasurer treasurer the agent has not received the requested information to date treasurer has failed to respond to the agent law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of form 886-a rev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service form a name of taxpayer schedule no or exhibit year period ended december 20xx explanation of items org statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status revrul_59_95 1959_1_cb_627 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position sec_1_6033-2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return must submit additional information upon request by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f chapter or subtitle a of the code sec_6033 and chapter of subtitle d of the code the information that the service requested is material in establishing org’s right to maintain its exempt status an organization to be qualified as an entity described in sec_501 of the internal_revenue_code or in certain other categories of tax- exempt_organization must be organized and operated so that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual the essence of the concept is to ensure that a tax-exempt charitable_organization is serving a public interest and not a private interest sec_1_6033-2 of the regulation and revrul_59_95 1959_1_cb_627 requires every organization which is exempt from tax to submit additional information upon request by the internal_revenue_service the service has requested org to provide information for the purposes of inquiring into its exempt status the requested information was material in determining whether org continues to qualify for federal tax exempt status under sec_501 the service has given org adequate opportunities to provide the requested information and has advised org of the consequences for failing to provide the information org chose to ignore the service's request for information knowing that such refusals to provide the requested information may result in the loss of its tax-exempt status information org has failed to demonstrate that it is observing the conditions for by not providing the requested form 886-a rev department of the treasury - internal_revenue_service page -4- form a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx org continued exemption c should be revoked effective january 20xx therefore org’s federal tax exempt status under irc section taxpayer’s position org’s position is not known at this time conclusion by not providing the requested information org has failed to establish that it is observing the conditions for continued exemption therefore org’s federal tax exempt status under sec_501 should be revoked effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -5-
